Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

The pending claims 1-18 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/24/2020 has been considered by the examiner.  Please see attached PTO-1449.

Claim Objections
Claims 1-3, 5, 9-12, 14 and 18 are objected to because of the following informalities:  
Claims 1-3, 5, 9-12, 14 and 18, it is suggested to remove all parentheses and the reference number inside.
Appropriate correction is required.

Allowable Subject Matter
Claims 5-8 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 10, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhiyanov (U.S. Pat. No. 10,565,498) in view of Asano et al. (U.S. Pat. Pub. 2005/0240413).
	Referring to claim 1, Zhiyanov teaches an apparatus (100) for training a similarity model (102) that is used to predict similarity between items (144), the apparatus comprising: 
a processor (110) (one or more processors, see Zhiyanov, Col. 23, lines 13-14); and, 
a memory (112) (system memory, see Zhiyanov, Col. 23, line 14) that stores processor-executable instructions, wherein the processor interfaces with the memory to execute the processor-executable instructions, whereby the apparatus is operable to: 
obtain (120) a plurality of user contributed similarity scores (132) for a plurality of training item pairs (134), wherein one of the user contributed similarity scores corresponds to one of the training item pairs (A given training record 155 may comprise a pair of entity descriptors 112 and 113… a match indicator label 114… Match indicators may also be referred to as similarity indicators, see Zhiyanov, Col. 7, lines 17-39); 
obtain (122) a plurality of collaborative filtering similarity scores (136) for the plurality of training items pairs (134), wherein one of the collaborative filtering similarity scores corresponds to one of the training item pairs (a predicted similarity score, see Zhiyanov, Col. 7, line 61); 
obtain (124) metadata (140) for each item (134) associated with the plurality of training item pairs (collecting the entity descriptors from a variety of data sources, see Zhiyanov, Col. 20, lines 1-2); 
train (126) the similarity model (102) using: (1) at least portion of the user contributed similarity scores for the training item pairs; (2) at least a portion a of the collaborative filtering similarity scores for the training item pairs; and (3) at least a portion of the metadata for each item associated with the training item pairs (training a deep neural network model…uses a cross-entropy metric between a predicted similarity score ( e.g., a probability of a match between the two item descriptors of a record) and a match indicator label assigned to the corresponding training record, see Zhiyanov, Col. 7, lines 47-64. Match indicators may also be referred to as similarity indicators, see Zhiyanov, Col. 7, lines 38-39);
obtain (128) items (144) (capturing characteristics of individual text tokens such as words or numbers, see Zhiyanov, Col. 4, lines 38-39); and, 
use (130) the similarity model to estimate a plurality of similarity scores (146) for a plurality of pairs of the obtained items (144) (The output of the neural network model as a whole may comprise, for a given pair of item descriptors in one embodiment, a numerical similarity score generated by the dense layer(s), see Zhiyanov, Col. 4, lines 44-47, requests to generate similarity scores for specified pairs or groups of item descriptors may be submitted in various embodiments, see Zhiyanov, Col. 6, lines 34-36).
However, Zhiyanov does not explicitly teach
user contributed similarity scores.
Asano et al. teaches 
user contributed similarity scores (A text information acquisition unit 31 acquires text information (for example, text data supplied from the text data input section 11) input by the user, and supplies the acquired text information to a similarity calculator 32… The similarity
calculator 32 calculates a similarity score representing the similarity between the word string (hereinafter, referred to as an input word string, if necessary) and each example statement stored in an example database 33 using a thesaurus, stored in a thesaurus storage unit 34, see Asano et al., Para. 60).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Zhiyanov, to have user contributed similarity scores, as taught by Asano et al., to improve the search accuracy (Asano et al., Para. 98).
	As to claim 2, Zhiyanov as modified teaches the first obtain operation (120) further comprises: 
collect (120a) similarity labels (133) from users for each of the training item pairs (A text information acquisition unit 31 acquires text information (for example, text data supplied from the text data input section 11) input by the user, and supplies the acquired text information to a similarity calculator 32, see Asano et al., Para. 60); 
use (120b) the collected similarity labels to calculate the user contributed similarity score for each of the training item pairs (The similarity calculator 32 calculates a similarity score representing the similarity between the word string (hereinafter, referred to as an input word string, if necessary) and each example statement stored in an example database 33 using a thesaurus, stored in a thesaurus storage unit 34, see Asano et al., Para. 60).
 	As to claim 4, Zhiyanov teaches the obtained metadata for each item comprises at least one of following: (1) a title of the item; (2) a year of the item; (3) a genre of the item; (4) a writer of the item; and (5) plot keywords associated with the item (respective values for a set of attributes ( e.g., a title or name of an item, a brand of the item, a size/weight, etc.) of one of the items, see Zhiyanov, Col. 4, lines 1-3).	Referring to claim 10, Zhiyanov teaches a method (400) implemented by an apparatus (100) for training a similarity model (102) that is used to predict similarity between items (144), the method comprising the steps, which recites the corresponding limitations as set forth in claim 1 above; therefore, it is rejected under the same subject matter.

Claim 11 is rejected under the same rationale as stated in the claim 2 rejection.

Claim 13 is rejected under the same rationale as stated in the claim 4 rejection.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhiyanov (U.S. Pat. No. 10,565,498) in view of Asano et al. (U.S. Pat. Pub. 2005/0240413) as applied to claims 1, 2, 4, 10, 11 and 13 above, and in further view of Dorner et al. (U.S. Pat. Pub. 2018/0330270).
	As to claim 3, Zhiyanov teaches calculate (122a) the collaborative filtering similarity scores for each of the training item pairs (The output of the neural network model as a whole may comprise, for a given pair of item descriptors in one embodiment, a numerical similarity score generated by the dense layer(s), see Zhiyanov, Col. 4, lines 44-47).
However, Zhiyanov as modified does not explicitly teach store (122b) the plurality of collaborative filtering similarity scores for the plurality of training item pairs.
Dorner et al. teaches store (122b) the plurality of collaborative filtering similarity scores for the plurality of training item pairs (The generated similarity values may be stored in a database of similarity data, which may be an example of similarity data 234, see Dorner et al., Para. 47).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Zhiyanov as modified, to have user contributed similarity scores, as taught by Dorner et al., to quick determination of the efficacy of the machine learning algorithm (Dorner et al., Para. 17).

Claim 12 is rejected under the same rationale as stated in the claim 3 rejection.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhiyanov (U.S. Pat. No. 10,565,498) in view of Asano et al. (U.S. Pat. Pub. 2005/0240413) as applied to claims 1, 2, 4, 10, 11 and 13 above, and in further view of Bulusu et al. (U.S. Pat. No. 10,853,867).
	As to claim 9, Zhiyanov as modified does not explicitly teach the obtained items (144) include one or more of following: (1) items that do not have enough user-contributed similarity labels; and (2) items that have recently been added and there is no knowledge of consumption of the recently added items to calculate collaborative filtering similarity scores.
However, Bulusu et al. teaches the obtained items (144) include one or more of following: (1) items that do not have enough user-contributed similarity labels; and (2) items that have recently been added and there is no knowledge of consumption of the recently added items to calculate collaborative filtering similarity scores (a relationship between two of the actions in the prediction model may be updated each time that new data is received, see Bulusu et al., Col. 4, lines 2-4 in addition to “requests to train neural network models of the kind discussed above using various specified training data sets may be submitted, see Zhiyanov, Col. 6, lines 32-34”. The combination of teaching discloses new and different data).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Zhiyanov as modified, to have the obtained items (144) include one or more of following: (1) items that do not have enough user-contributed similarity labels; and (2) items that have recently been added and there is no knowledge of consumption of the recently added items to calculate collaborative filtering similarity scores, as taught by Bulusu et al., to improve accuracy (Bulusu et al., Col. 1, line 29).

Claim 18 is rejected under the same rationale as stated in the claim 9 rejection.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAU SHYA MENG/             Primary Examiner, Art Unit 2168